PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/874,317
Filing Date: 2 Oct 2015
Appellant(s): Merg et al.



__________________
David L. Ciesielski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 13, 15 – 20, 22 – 24, and 86 – 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claims 1 – 13, 15 – 20, 22 – 24, and 86 – 89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claims 1, 2, 5 – 10, 13, 15, 16, 18 – 20, 22 – 24, 86, and 87 – 89 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US PGPub 2002/0103583 A1) in view of Wang (US PGPub 2013/0246135 A1)
Claims 3, 4, 11, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US PGPub 2002/0103583 A1) in view of Wang (US PGPub 2013/0246135 A1) in further view of Official Notice
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claims 1 – 13, 15 – 20, 22 – 24, and 86 – 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claims 1 – 13, 15 – 20, 22 – 24, and 86 – 89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
(2) Response to Argument
Rejection under 35 USC 103
The appellant argues that Ohmura and Wang do not teach:
“d. …determining…a subset of information categories from among a set of information categories stored in the database…wherein the subset of information categories includes multiple information categories associated with at least the one component-type identifier associated with the most-probable component, but does not include the at least one information category not associated with the one component-type identifier associated with the most-probable component; [and]”

“generating, by the computer server, a first displayable page including multiple display cards…wherein the display area of each display card of the multiple display cards is populated with information that pertains to both a respective information category of the multiple information categories and the vehicle symptom…and wherein the multiple display cards include a first display card further populated with the pointer that points to the automated function selector at the VST”

“e. … do not support conclusion that it would have been obvious to substitute a component in Ohmura with a component of Wang.”

“f. … transmitting, by the computer server to the VST, the first displayable page including the multiple display cards including the first display card further populated with the pointer that points to an automated function selector at the VST.”

g. … regarding non-functional descriptive subject matter

i. … claim 15

j. … claim 24

	However, the Examiner respectfully disagrees.
Referring to the figures of Ohmura, Ohmura discloses various interfaces directed towards various examples of issues that a user can experience with their Figures 9 – 13, Ohmura discloses various examples of how information is organized into categories that can further be broken down into sub-categories, which can be further broken down into more categories until a resolution is determined.  Taking Figure 11, as a non-limiting example, Ohmura discloses multiple information categories, e.g., N1: Basic Performance, Irregularity, Won’t Run, and etc.; Known Component, Irregularity, and etc.; Something Strange, Odd Smell, and etc., which, based on determinations/selections made, correspond to their respective set of sub-categories, e.g., N2: Audio, Seat, Meter, and etc., which, based on determinations/selections made, correspond to their respective set of sub-categories, e.g., N3: No Sound, CD Won’t Eject, Radio Noise, and etc.  Another example can be seen in, at least, Figure 12 where it is determined that the “Hold Mode Switch” is the issue.  Upon review of these figures, the Examiner asserts that Ohmura does, indeed, disclose categories that are associated with a component-type associated with the most probable-component.  Figure 11 discloses that there is an issue with the radio, which is an electrical-type of issue; while in Figure 12 (depending on the model-specific information of the vehicle (see ¶ 23, 119, 161)) the hold mode switch, which is an electro-mechanical-type of issue.  
Finally, in light of the particular determination process disclosed by Ohmura, the system of Ohmura is then able to filter out unnecessary information that would not resolve/address the issue or not related to the issue.  As evidenced in Figures 11 and 12, the system, based on information that has been received and determined, makes determinations and provides information that correspond to the specifics of the issue and this is evidenced by the various examples disclosed in the figures, where in Figure 11 electrical-type, audio, and radio information is being received, identified, determined, and provided while filtering out and not providing information for mechanical-type of issues since an audio problem is not a mechanical, electro-pneumatic, or electro-hydraulic type of issues; while in Figure 12 the system has determined, based on the identification of the hold mode switch being the problem, which is based on the information received and analyzed, that the problem is not a (again, based on the specifics of the vehicle and its manufacture) mechanical-type of problem, but is a problem that is associated with an electro-mechanical type of problem. 
With regards to the display cards, referring to, at least, Figures 9 – 13, Ohmura discloses a computer-implemented system and method wherein an onboard computing system is provided in order to guide a user with diagnosing a vehicle.  As can be evidenced by the cited figures, Ohmura discloses a plurality of displays, which contain information, in this case, the various categories associated with a component-type associated with the most probable-component, as this allows the user to interact with the system and make the necessary selections in order to guide the user through the troubleshooting process.
With regards to “pointer,” Ohmura discloses in, for example, Figure 11 where N1 – N6 is a separate “display card,” wherein a page may include multiple “display cards” (See N1), where the first display card (N1) is populated with a pointer that points to an automated function selector that is selectable via the device’s display and allows for the transmission of information (messages) to the vehicle) in order to further assist the user with diagnosing the issue, as was discussed above (See also Fig. 14 – 17).  The Examiner asserts that each of the available options, i.e. functions, which the user can 
With regards to “VST,” the Examiner asserts that a rejection in view of Wang has been provided to teach this aspect of the invention.  Specifically, Ohmura provides an onboard computing system that includes an interactive interface for a user to make the necessary selections pertaining to an issue that they are experiencing with their vehicle as well as provide any necessary information, such as, but not limited to, their selections and trouble codes, to a central system in order to assist with diagnosing an issue.  However, although Ohmura discloses that a computer is being provided, the computer of Ohmura is provided within a vehicle and fails to explicitly disclose whether it is well-known in the art to provide a diagnostic computing device that is not part of the vehicle.  Accordingly, the Examiner provided Wang to teach this aspect of the invention.
Wang, which discloses a similar vehicle diagnostic and troubleshooting system, further teaches that it is not only well-known in the art for a vehicle computing device to communicate with a separate computing device, e.g., mobile device, that is not part of the vehicle, but to use the mobile device as a type of middle-man device that is able to diagnose the vehicle, relay information from the vehicle to the server and back to the vehicle, and to assist a user with troubleshooting the vehicle, as well as retrieve and use vehicle assistance information provided by the server on the mobile device.  One of ordinary skill in the art would have found it obvious that this is merely an obvious substitution of components that can be used to perform the same general functions of communicating with a vehicle and server in order to diagnose and troubleshoot a vehicle.  It would have been beneficial to provide such functions on a mobile computing Wang for the onboard vehicle diagnostic computing device of Ohmura and still achieve the same predictable result of performing the same general functions of communicating with a vehicle and server in order to diagnose and troubleshoot a vehicle.  With that said, the combination of Ohmura and Wang provides a system and method wherein a mobile diagnostic computing device, e.g., smartphone, tablet, and laptop computer, that is not part of the vehicle can be used to communicate with the vehicle and central system in order to assist a user with diagnosing and addressing an issue with the vehicle, wherein the central system is providing the necessary information to address the issue to the mobile computing device (See also Wang – Figure 4 # 455-485; ¶ 43).  The Examiner asserts that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to the appellant’s arguments pertaining to non-functional descriptive subject matter, the Examiner provides the following:
Regarding point 1, although “graphical user interface” or “GUI,” the Examiner asserts that in light of the appellant’s specification, the recited “display cards” are, in fact, GUI’s.

Regarding point 3, the Examiner’s analysis was not directed to the specific information that is being used and interacted with in order to diagnose the issue.  The analysis was directed to the fact that the limitations pertaining to how a display card looks on a screen and how information is arranged on a screen is directed to printed matter.
Regarding point 4, similar to point 3, the analysis was not directed to the pointer and the Examiner never stated that the pointer is printed matter.
Finally, despite the analysis discussed above, the Examiner still addressed the specifics disclosed in the limitation with prior art.  The Examiner provided specific citations from Ohmura to disclose this aspect of the invention.  As can be seen in Figures 9 – 16, Ohmura discloses a plurality of “display cards” that are defined by borders in order to visually differentiate each “display card.”
With regards to claim 15, the Examiner asserts that the appellant has mischaracterized the rejection provided and mischaracterized what the claim and specification recites.  It appears that the appellant is arguing that the markup language is being displayed, however, the claim and specification recite that the display card is generated using markup language.  As evidenced by the provided definition, simply reciting that markup language is used to generate the displayed information is a broad recitation as there is no specificity of the actually code being used.   The provided  both the layout and style, within a text file. The code used to specify the formatting are called tags. HTML is an example of a widely known and used markup language.  As a result, although Ohmura does not explicitly state “markup language,” one of ordinary skill in the art looking upon Ohmura and the state of the art would have found that Ohmura utilizes an equivalent computer language for generating and displaying the information found in Figures 5, 6, and 9 – 17.
Finally, with regards to claim 24, the Examiner asserts that this is similar to the discussion provided above with regards to printed matter.  Here, the Examiner asserts that claim 24 is a wherein clause, i.e. describing an intended result, that is concerned with describing the arrangement of information, i.e. display cards, and what the information is intended to represent.  Regardless, despite referring to MPEP § 2111.04, 2111.05, and 2112.04, the Examiner explained in the claim, as well as throughout the office action, that Ohmura discloses a system and method that presents a user with multiple screens have multiple information displayed thereon and further includes selectable items on the screen in order to trigger a response from the system and to continue on with the diagnosis through the use of additional screens and communications, which are further based on the information that has been stored in the system’s databases, i.e. historical information, model-specific information, complaints, typical problems, known problems, and etc.
Regarding the appellant’s remaining arguments, the Examiner asserts that the arguments are based on what has already been discussed above.
For the above reasons, it is believed that the rejections should be sustained.

Gerardo Araque Jr.
/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        February 24, 2021

Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.